UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 18, 2014 MyGO Games Holding Co. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation) 000-55080 (Commission File Number) 27-1070374 (IRS Employer Identification No.) 12708 Riata Vista Circle, Suite B-140 Austin, TX 78727 (Address of principal executive offices) (Zip Code) (832) 900-9366 (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On December 18, 2014, MyGO Games Holding Co. (the “Company”) published a letter to its shareholders from the Company’s Chief Executive Officer providing an update on the Company.The letter was posted to the Company’s website and is attached to this Current Report on Form 8-K as Exhibit 99.1. On December 18, 2014, the Company published an investor presentation to its website. The presentation is attached to this Current Report on Form 8-K as Exhibit 99.2. In accordance with General Instruction B.2 of Form8-K, the information set forth herein and in the letter and investor presentation is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Securities Exchange Act and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act or the Securities Exchange Act, except as shall be expressly set forth by specific reference in such filing.The information set forth in Item 7.01 of this report shall not be deemed an admission as to the materiality of any information in this report on Form8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01. Exhibits The following Exhibits relating to Item 7.01 are intended to be furnished to, not filed with, the Securities and Exchange Commission pursuant to Regulation FD. Exhibits Exhibit No. Description Letter to Shareholders Investor Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:December 18, 2014 MyGO Games Holding Co. By:/s/ G. Jonathan Pina G. Jonathan Pina Chief Executive Officer EXHIBIT INDEX The following Exhibits relating to Item 7.01 are intended to be furnished to, not filed with, the Securities and Exchange Commission pursuant to Regulation FD. Exhibits Exhibit No. Description Letter to Shareholders Investor Presentation
